DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 1/15/21 has been entered.  The claims 1-11 and 23-28 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 15/836,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
	Response to Arguments
Applicant’s arguments, filed 1/15/21, with respect to the previous Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 

	Allowable Subject Matter
The claims 1-11 and 23-28 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 1/15/21 and 6/20/20 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chau Le/Primary Examiner, Art Unit 2493